Order, Supreme Court, New York County, entered on May 21, 1976, after a nonjury trial, providing that "there was a timely filing of plaintiff’s notice of intention to file claim against the Motor Vehicle Accident Indemnification Corporation”, and granting related relief, unanimously reversed, on the law, without costs and without disbursements, and petition dismissed. The accident involving petitioner occurred on or about December 14, 1973, and he retained counsel on February 1, 1974. Although certain other preliminary steps were taken there was a conceded failure to communicate with Department of Motor Vehicles, concerning the insurance status of the alleged tort-feasor, until June 8, 1974. A purported notice of intention to make claim was first served upon the MVAIC on August 1, 1974. We conclude that, on this record, such notice of claim was, as a matter of law, untimely because of the unexplained delay of almost six months in making any attempt to determine whether insurance coverage existed. (Matter of MVAIC [Cosulich], 23 AD2d 546.) See, also, Matter of Kauffman (MVAIC) (25 AD2d 419), wherein the claimant did not file a notice of intention to make claim for almost seven months and *818"More to the point, he did not request information from the Motor Vehicle Department as to whether the other car carried insurance [for] some six months after the date of the accident”. Concur—Birns, J. P., Capozzoli, Lane and Nunez, JJ.